Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 02/17/2022, have been fully considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderson et al. (US 20130163537).

Regarding claim 1, Anderson discloses a method comprising:
scrambling, by a terminal device when operating in a non-scheduling transmission mode, to-be-sent data using a first radio network temporary identifier (RNTI), wherein the first RNTI is a preset value, or the first RNTI corresponds to a (data sent on PUSCH resources are scrambled prior to modulation. The scrambling sequence is created by a generator that is initialised at the start of each sub-frame as a function of three variables: i) the cell ID  ii) an "nRNTI" value (the RNTI associated with the PUSCH transmission (e.g. C-RNTI or SPS-RNTI)) iii) the slot/sub-frame number within the radio frame. In the case of CSR PUSCH resources, the network is unaware of the particular UE transmitting on the resources and so in order to reduce eNB receiver complexity, a common scrambling code is preferred for the group of UEs sharing the CSR-PUSCH resource. This can be achieved by 1) using only the cell ID and/or the slot/sub-frame number to initialise the scrambling sequence (if the above formula was continued to be used, this would be equivalent to setting the nRNTI value equal to zero) [0345] 2) setting nRNTI equal to a fixed or known value for all UEs with 1-5 access to the same CSR-PUSCH resource. For example, nRNTI could be set equal to the CSR-gRNTI; [0338-0345]); 
adding, by the terminal device in the non-scheduling transmission mode, a cell RNTI (C-RNTI) of the terminal device in a header of the scrambled to-be-sent data (UE sends a C-RNTI MAC CE and may also send user data within MAC SDUs and optionally also append a BSR MAC CE. This mode is used for transmission of small amounts of user data piggybacked on to the CSR transmission; [0258]); and 
sending, by the terminal device in the non-scheduling transmission mode, the header and the scrambled to-be-sent data (UE sends a C-RNTI MAC CE and may also send user data within MAC SDUs and optionally also append a BSR MAC CE. This mode is used for transmission of (small) amounts of user data piggybacked on to the CSR transmission; [0258]); and
scrambling, by the terminal device when operating in a scheduling transmission mode, the to-be-sent data using a second RNTI, wherein the second RNTI is different from the first RNTI (In addition to the UL-SCH transport block, a PUSCH transmission may optionally also carry Layer 1 (physical layer) uplink control information bits (UCI). Information bits relating to the UL-SCH transport block are encoded and mapped to the PUSCH data symbol RE as set out in the following steps: 1) Information bits relating to the MAC UL-SCH transport block are FEC encoded and the number of encoded bits is adjusted in accordance with the PUSCH payload size (rate matching) [0393] 2) Channel interleaving is performed 3) Bit scrambling is performed with a UE-specific scrambling sequence. The scrambling sequence is formed by a sequence generator that is initialised with the user's RNTI that is associated with the PUSCH transmission (e.g. C-RNTI or SPS-RNTI); [0390-0394]).

Regarding claim 2, Anderson discloses wherein, when the correspondence exists between the first RNTI and the frequency domain resource index, the method further comprises: determining, by the terminal device, the first RNTI based on the frequency domain resource index (FIG. 13 illustrates a scheme of time-domain segmentation of CSR resources used for carriage of implicit UE ID bits where a user ID length is required to equal to 16 bits (e.g. C-RNTI). Here 13 bits of the C-RNTI could be carried explicitly via a PUCCH format 2 transmission within one sub-frame (i.e. A=13), whilst the remaining 3 bits could be associated with one of 2.sup.3=8 possible sub-frame locations 1310. In this example, CSR resources that are assigned by the eNB are divided into 8 groups, each group being associated with a sub-frame index within a set of 8 CSR sub-frames, and each sub-frame index being associated with a particular realisation of 3 C-RNTI bits (000, 001, 010, . . . 111). A UE therefore knows to associate its UE ID with one of the 8 sub-frame indexes and elects to transmit its CSR only on sub-frames having that index. Thus, on reception and decode of an explicit 13 bit sequence (partial ID) on a given sub-frame index, the eNB is able to determine a full 16-bit UE ID and to schedule PUSCH resources to that UE (for example using the UEs C-RNTI) accordingly; [0113]).

Regarding claim 4, Anderson discloses wherein scrambling, by the terminal device, the to-be-sent data using the first RNTI comprises:
performing, by the terminal device, cyclic redundancy check (CRC) coding on the to-be-sent data, to obtain check coded data (the MAC PDU size may comprise up to 56 bits (7 bytes). The physical layer then adds a 24 bit CRC to the transport block. Thus a total of 80 bits of data may need to be encoded by the turbo encoder in order to form the eventual PUSCH CSR signal. One PUSCH RB carries up to 144 REs of data and assuming QPSK modulation, this accommodates up to 288 coded bits of data. Hence, a code rate of around 1/5th is possible. Thus a scheduling request containing both a C-RNTI and a long BSR fits easily into one RB using a robust modulation format and with a low code rate, thereby helping to ensure its reliable transmission; [0270]);
performing, by the terminal device, redundancy information expansion processing on the check coded data, to obtain error-correction coded data (addition of an increased number of CRC bits reduces the space available for FEC coding redundancy for a constrained number of coded output bits. Thus, the number of CRC bits must be traded-off against FEC protection; [0136]);
performing, by the terminal device, rate matching on the error-correction coded data, to obtain rate-matched data (Information bits relating to the MAC UL-SCH transport block are FEC encoded and the number of encoded bits is adjusted in accordance with the PUSCH payload size (rate matching); [0391]);
determining, by the terminal device, a pseudo-random sequence based on the first RNTI (include information which may be used to derive a cyclic shift hopping pattern. This information may comprise a value that is used to initialise a pseudo-random sequence generator, the pseudo-random sequence being further used to derive a cyclic shift hopping sequence. The value may be cell specific, or may be a value that is associated with the CSR resource being configured (such as a CSR-gRNTI); [0232]); and
scrambling, by the terminal device, the rate-matched data by using the pseudo-random sequence (Information bits relating to the UL-SCH transport block are encoded and mapped to the PUSCH data symbol RE as set out in the following steps: 1) Information bits relating to the MAC UL-SCH transport block are FEC encoded and the number of encoded bits is adjusted in accordance with the PUSCH payload size (rate matching) 2) Channel interleaving is performed 3) Bit scrambling is performed with a UE-specific scrambling sequence. The scrambling sequence is formed by a sequence generator that is initialised with the user's RNTI that is associated with the PUSCH transmission (e.g. C-RNTI or SPS-RNTI) 4) The scrambled bits are modulated to form data symbols; [0391-0395]).

Regarding claim 5, Anderson discloses wherein scrambling, by the terminal device, the to-be-sent data using the first RNTI comprises:
performing, by the terminal device, cyclic redundancy check (CRC) coding on the to-be-sent data, to obtain check coded data (the MAC PDU size may comprise up to 56 bits (7 bytes). The physical layer then adds a 24 bit CRC to the transport block. Thus a total of 80 bits of data may need to be encoded by the turbo encoder in order to form the eventual PUSCH CSR signal. One PUSCH RB carries up to 144 REs of data and assuming QPSK modulation, this accommodates up to 288 coded bits of data. Hence, a code rate of around 1/5th is possible. Thus a scheduling request containing both a C-RNTI and a long BSR fits easily into one RB using a robust modulation format and with a low code rate, thereby helping to ensure its reliable transmission; [0270]); and
scrambling, by the terminal device, a check bit of the check coded data using the first RNTI (send up to 16 bits of CSR-uRNTI (e.g. C-RNTI) and optionally some additional bits (up to 5) whilst still reusing the existing PUCCH format 3 construction comprising FEC encoder 1810, bit scrambling sequence generator 1820 and modulation block 1830. Note that unlike the PUCCH format 2, coding an orthogonal cover sequence 1850 of length 5 is applied to the modulated symbols before the SC-FDMA transformation. The additional 5 bits of space available could be used for instance to add a CRC to the transmitted C-RNTI, to send channel state information (such as CQI/PMI/RI), or to send other data such as buffer status information or even small amounts of user data; [0128]).

Regarding claim 6, Anderson discloses scrambling, by the terminal device, the to-be-sent data using the first RNTI comprises:
performing, by the terminal device, cyclic redundancy check (CRC) coding on the to-be-sent data, to obtain check coded data (the MAC PDU size may comprise up to 56 bits (7 bytes). The physical layer then adds a 24 bit CRC to the transport block. Thus a total of 80 bits of data may need to be encoded by the turbo encoder in order to form the eventual PUSCH CSR signal. One PUSCH RB carries up to 144 REs of data and assuming QPSK modulation, this accommodates up to 288 coded bits of data. Hence, a code rate of around 1/5th is possible. Thus a scheduling request containing both a C-RNTI and a long BSR fits easily into one RB using a robust modulation format and with a low code rate, thereby helping to ensure its reliable transmission; [0270]); 
scrambling, by the terminal device, a check bit of the check coded data using the first RNTI, to obtain scrambled check coded data (send up to 16 bits of CSR-uRNTI (e.g. C-RNTI) and optionally some additional bits (up to 5) whilst still reusing the existing PUCCH format 3 construction comprising FEC encoder 1810, bit scrambling sequence generator 1820 and modulation block 1830. Note that unlike the PUCCH format 2, coding an orthogonal cover sequence 1850 of length 5 is applied to the modulated symbols before the SC-FDMA transformation. The additional 5 bits of space available could be used for instance to add a CRC to the transmitted C-RNTI, to send channel state information (such as CQI/PMI/RI), or to send other data such as buffer status information or even small amounts of user data; [0128]);
performing, by the terminal device, redundancy information expansion processing on the scrambled check coded data, to obtain error-correction coded data (addition of an increased number of CRC bits reduces the space available for FEC coding redundancy for a constrained number of coded output bits. Thus, the number of CRC bits must be traded-off against FEC protection; [0136]);
performing, by the terminal device, rate matching on the error-correction coded data, to obtain rate-matched data (Information bits relating to the MAC UL-SCH transport block are FEC encoded and the number of encoded bits is adjusted in accordance with the PUSCH payload size (rate matching); [0389]);
determining, by the terminal device, a pseudo-random sequence based on the first RNTI (include information which may be used to derive a cyclic shift hopping pattern. This information may comprise a value that is used to initialise a pseudo-random sequence generator, the pseudo-random sequence being further used to derive a cyclic shift hopping sequence. The value may be cell specific, or may be a value that is associated with the CSR resource being configured (such as a CSR-gRNTI); [0233]); and
(Information bits relating to the UL-SCH transport block are encoded and mapped to the PUSCH data symbol RE as set out in the following steps: [0390] 1) Information bits relating to the MAC UL-SCH transport block are FEC encoded and the number of encoded bits is adjusted in accordance with the PUSCH payload size (rate matching) [0391] 2) Channel interleaving is performed [0392] 3) Bit scrambling is performed with a UE-specific scrambling sequence. The scrambling sequence is formed by a sequence generator that is initialised with the user's RNTI that is associated with the PUSCH transmission (e.g. C-RNTI or SPS-RNTI) [0393] 4) The scrambled bits are modulated to form data symbols; [0389]).

Regarding claim 8, the claim is rejected for the reasons cited in claim 1. 
Regarding claim 9, the claim is rejected for the reasons cited in claim 2.
Regarding claim 11, the claim is rejected for the reasons cited in claim 4.
Regarding claim 12, the claim is rejected for the reasons cited in claim 6.
Regarding claim 13, the claim is rejected for the reasons cited in claim 4.
Regarding claim 15, the claim is rejected for the reasons cited in claim 1.
Regarding claim 16, the claim is rejected for the reasons cited in claim 2.
Regarding claim 18, the claim is rejected for the reasons cited in claim 4.
Regarding claim 19, the claim is rejected for the reasons cited in claim 5.
Regarding claim 20, the claim is rejected for the reasons cited in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Lu et al. (US 20190029051).

Regarding claim 3, Anderson discloses wherein determining, by the terminal device, the first RNTI based on the frequency domain resource index (FIG. 13 illustrates a scheme of time-domain segmentation of CSR resources used for carriage of implicit UE ID bits where a user ID length is required to equal to 16 bits (e.g. C-RNTI). Here 13 bits of the C-RNTI could be carried explicitly via a PUCCH format 2 transmission within one sub-frame (i.e. A=13), whilst the remaining 3 bits could be associated with one of 2.sup.3=8 possible sub-frame locations 1310. In this example, CSR resources that are assigned by the eNB are divided into 8 groups, each group being associated with a sub-frame index within a set of 8 CSR sub-frames, and each sub-frame index being associated with a particular realisation of 3 C-RNTI bits (000, 001, 010, . . . 111). A UE therefore knows to associate its UE ID with one of the 8 sub-frame indexes and elects to transmit its CSR only on sub-frames having that index. Thus, on reception and decode of an explicit 13 bit sequence (partial ID) on a given sub-frame index, the eNB is able to determine a full 16-bit UE ID and to schedule PUSCH resources to that UE (for example using the UEs C-RNTI) accordingly; [0113]).
Anderson does not expressly disclose performing, by the terminal device, a modulo operation on the frequency domain resource index and the preset value, to obtain the first RNTI.
In an analogous art, Lu discloses performing, by the terminal device, a modulo operation on the frequency domain resource index and the preset value, to obtain the first RNTI (RARNTI=n0+k1×band_id+k2×floor(SFN_id/minPeriod)+k2 × ceil(HSFNnumber/minPeriod)×(HSFN_id mod M.sub.W.sub._.sub.RAR); wherein, n0 is a coefficient, minPeriod is the smallest period of random access, the unit for minPeriod is frames, M.sub.W.sub._.sub.RAR is the maximum length sustained by the RA response window length (W_RAR), the unit for M.sub.W.sub._.sub.RAR is superframes; floor( ) indicates rounding downward, ceil( ) indicates rounding upward; ki is a positive integer, i=1, 2; for example, k1 could be 1, and k2 could be the maximum number of bands in the system (e.g., 4); band_id is the frequency band index of the preamble transmission; [0173]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teachings of Lu into the System of Anderson in order to enable a random access process that can both ensure that 

Regarding claim 10, the claim is rejected for the reasons cited in claim 3.
Regarding claim 17, the claim is rejected for the reasons cited in claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and in view of Larsson et al. (US 20160128033).

Regarding claim 7, Anderson does not expressly disclose wherein scrambling, by the terminal device, the check bit of the check coded data using the first RNTI comprises: performing, by the terminal device, an exclusive OR operation on the first RNTI and the check bit of the check coded data.
In an analogous art, Larsson discloses wherein scrambling, by the terminal device, the check bit of the check coded data using the first RNTI comprises: performing, by the terminal device, an exclusive OR operation on the first RNTI and the check bit of the check coded data (16-bit cyclic redundancy check, CRC, checksum is first computed from the bits. The CRC bits are scrambled by the Radio Network Temporary Identifier, RNTI, identifying the one or more wireless devices. The scrambling process is done by bit-wise eXclusive OR, XOR, of the CRC bits and a mask derived from the RNTI bits; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the teachings of Larsson into the System of 

Regarding claim 14, the claim is rejected for the reasons cited in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nimbalker et al. (US 20180279280), “METHOD AND APPARATUS FOR REDUCING LATENCY OF LTE UPLINK TRANSMISSIONS.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413